DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 and December 7, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura, US 2015/0326790 A1.
Regarding claim 1, Shimamura discloses an imaging apparatus (Fig. 1) comprising at least one memory (Fig. 1: 125) and at least one processor (121) which function (¶ 0173) as:
a display unit (135) configured to display on a display a live image of a subject and previously captured images (See figs. 12A-12E and 34A);
an image capturing unit (103) configured to capture an image of the subject (¶ 0142-0144); and
a recording unit (131; ¶ 0157-0159) configured to record in a recording medium the captured image of the subject which has been captured by the image capturing unit and the previously captured images in association with disposition information which includes a display position of the captured image of the subject and display positions of the previously captured images (¶ 0314-0324; see figs. 31-33, 34A-35K and figs. 19-21C).

Regarding claim 2, Shimamura discloses the at least one memory and the at least one processor further function as: a determination unit (using touch manipulation on the display area) configured to determine each display position of the live image of the subject and the previously captured images (¶ 0314-0324; see figs. 31-33 and figs. 19-21C).

Regarding claim 3, Shimamura discloses that the determination unit is configured to determine the display position of the live image of the subject and the display positions of the previously captured images, based on an operation by the user (¶ 0314-0324; see figs. 31-33 and figs. 19-21C).

Regarding claim 4, Shimamura discloses that the at least one memory and the at least one processor further function as: a change unit (manipulation unit 123) configured to change an image capturing condition of the subject, based on an instruction from the user (¶ 0162-0163, 0170-0171, 0182).

Regarding claim 5, Shimamura discloses the display unit is configured to adjust the live image of the subject in accordance with the changed image capturing condition, and to display the adjusted live image on the display (¶ 0162-0163, 0170-0171, 0182; See also ¶ 0314-0324; see figs. 31-33, 34A-35K and figs. 19-21C).

Regarding claim 6, Shimamura discloses that the image capturing condition includes at least one of a condition related to composition, a condition related to exposure, and a condition related to image quality (Shimamura discloses controlling composition of the image with respect to the previously captured images using the display; ¶ 0162-0163, 0170-0171, 0182).

Regarding claim 7, Shimamura discloses that he display unit is configured to display on the display the captured image of the subject and the previously captured images based on the disposition information (¶ 0314-0324; see figs. 31-33 and figs. 19-21C).

Regarding claim 9, Shimamura discloses that the display position of the captured image of the subject and the display positions of the previously captured images are regions selected respectively from a plurality of regions which are divided in advance (¶ 0314-0324; see figs. 31-33 and figs. 19-21C).

Regarding claim 10, Shimamura discloses that the previously captured images are images selected from images acquired from the recording medium (¶ 0183).

Regarding claim 19, Shimamura discloses that the display unit is configured to change a display size of the live image of the subject, based on an operation by the user or a moving speed of the imaging apparatus (¶ 0301).

Regarding claim 20, claim 20 is directed to a method for the operations as those already recited with respect to the apparatus of claim 1.  Therefore, limitations of claim 20 have been discussed and analyzed in the rejection of claim 1. 

Regarding claim 21, claim 21 is directed to a non-transitory computer-readable medium that stores a program for causing a computer to execute operations as those already recited with respect to the apparatus of claim 1.  Therefore, limitations of claim 20 have been discussed and analyzed in the rejection of claim 1. Furthermore, Shimamura discloses a non-transitory computer-readable medium (Fig. 1: 125)  that stores a program for causing a computer to execute operations in the invention (¶ 0173).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura, US 2015/0326790 A1 in view of Yokokawa, US 2016/0227108 A1.
Regarding claim 8, Shimamura fails to teach that the at least one memory and the at least one processor further function as: an upload unit configured to upload the captured image of the subject and the previously captured images to an external server, along with the disposition information recorded in the recording medium.  However, Yokokawa discloses the concept of sending captured images to a server, which would save them and provide advise information with respect to the received images that include replacement images is necessary (¶ 0116-0125).  Thus, after considering the teaching of Yokokawa, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the at least one memory and the at least one processor further function as: an upload unit configured to upload the captured image of the subject and the previously captured images to an external server, along with the disposition information recorded in the recording medium.  The motivation to do so would have been to provide the imaging apparatus total support for image shooting so that the image close to an ideal example image can be shot as can be appreciated in Yokokawa (¶ 0132).

Regarding claim 11, the combined teaching of Shimamura in view of Yokokawa further teaches that the previously captured images are images selected from images acquired from an external server (Note that Yokokawa discloses providing images from the server to the imaging apparatus as replacement images (¶ 0116-0125)).  Grounds for rejecting claim 9 apply here.

Regarding claim 12, the combined teaching of Shimamura in view of Yokokawa further teaches that the at least one memory and the at least one processor further function as: a transmission unit configured to transmit the disposition information including the display position of the captured image of the subject and the display positions of the previously captured images to the external server (See Shimamura, ¶ 0314-0324; figs. 31-33, 34A-35K; Yokokawa, ¶ 0126).  Grounds for rejecting claim 9 apply here.

Regarding claim 13, the combined teaching of Shimamura in view of Yokokawa further teaches that the display unit is configured to display on the display the captured image of the subject and the previously captured images, based on the disposition information acquired from the external server (See Shimamura, ¶ 0314-0324; figs. 31-33, 34A-35K; Yokokawa, (receiving advise information for composition of capture and possible replacement) ¶ 0126).  Grounds for rejecting claim 9 apply here.

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura, US 2015/0326790 A1 in view of Fujinawa, US 2006/0050151 A1.
Regarding claim 14, Shimamura fails to teach that the display unit is configured to display on the display related previously captured images, which are acquired based on a feature of a representative image selected by the user, as candidates of the previously captured images.  However, Fujinawa discloses the concept of retrieving images with similar capture conditions to the image being captured and simultaneously reproducing the retrieved images with one being captured (¶ 0015-0016, 0042, 0058, 0065)  Thus, after considering the teaching of Fujinawa, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the display to display on the display related previously captured images, which are acquired based on a feature of a representative image selected by the user, as candidates of the previously captured images.  The motivation to do so would have been to facilitate subsequent photographing operation and provide better convenience in the replay mode that may be subsequently selected as suggested by Fujinawa (¶ 0009).

Regarding claim 15, Shimamura fails to teach that the display unit is configured to display on the display related previously captured images, which are acquired based on an acquisition condition specified by the user, as candidates of the previously captured images.  However, Fujinawa discloses the concept of retrieving images with similar capture conditions to the image being captured and simultaneously reproducing the retrieved images with one being captured (¶ 0015-0016, 0042, 0058, 0065)  Thus, after considering the teaching of Fujinawa, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the display to display on the display related previously captured images, which are acquired based on an acquisition condition specified by the user, as candidates of the previously captured images.  The motivation to do so would have been to facilitate subsequent photographing operation and provide better convenience in the replay mode that may be subsequently selected as suggested by Fujinawa (¶ 0009).

Regarding claim 17, Shimamura discloses that the display unit is configured to display on the display a template, which is divided into a plurality of regions to display the live image of the subject and the previously captured images, and to dispose automatically the previously captured images, which are selected from the related previously captured images, in regions in which the live image of the subject and the previously captured images are not disposed, out of the plurality of regions (¶ 0318-0320).

Regarding claim 18, Shimamura discloses that the plurality of regions of the template are divided into a plurality of groups, and the display unit is configured to dispose automatically the previously captured images, which are selected from the related previously captured images acquired for each of the groups, in corresponding regions of the group (¶ 0318-0320).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura, US 2015/0326790 A1 in view of Stavely, US 2005/0088542 A1.
Regarding claim 16, Shimamura fails to teach that the display unit is configured to display on the display related captured images, which are acquired based on a feature of the live image of the subject, as candidates of the previously captured images.  However, Stavely discloses the concept of determining characteristics on a captured image and displaying templates related to the image to be displayed as a template image concurrently with the previously captured image (¶ 0044).  Thus, after considering the teaching of Stavely, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the display unit to display on the display related captured images, which are acquired based on a feature of the live image of the subject, as candidates of the previously captured images.  The motivation to do so would have been to help composing images to be captured as suggested by Stavely (¶ 0004).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 12, 2022